DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17-21, 23, 25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani.
Regarding claims 15 and 23, Tani teaches a resistor component for surface mounting on a printed circuit board (surface mounted platinum temperature sensor; see at least col. 4, lines 16-27 and figure 5), comprising:
a ceramic substrate (alumina substrate; see col. 3, lines 26-28) with a first side and an opposite second side, wherein a sinterable metallization (metal portion 18 [composed of Ag, Au, Ag-Pt or Ag-Pd; see col. 4, lines 11-13] layered to a bottom surface of the substrate 11) is at least in some regions arranged on the second side;
a resistance element (platinum meandering portion 15; see col. 3, line 3 to col. 4, line 2) comprising a metal layer arranged at least in some regions on the first side of the ceramic substrate with a first connection and a second connection (outlet portion 16; see figure 5);
an insulation layer (glass coating 17) arranged at least in some regions on the resistance element and the ceramic substrate, wherein a first region on the first connection and a second region on the second connection remain uncovered by the insulation layer (portion of the outlet portion 16 is not covered by the insulation layer 17); and
a first contact pad (upper portion of the electrode 18) which electrically contacts the first connection via the first region, and a second contact pad which electrically contacts the second connection via the second region;
wherein the first contact pad (upper portion of the electrode 18) at least in some regions covers a first surface region of the insulation layer (portion of the insulation layer 17 is covered by the electrode 18; see figure 5) and the second contact pad at least in some regions covers a second surface region of the insulation layer, and the first and the second contact pads are arranged spatially separated from one another on the insulation layer; and
wherein the metal layer comprises a Pt thin-film or thick-film resistance element with trimming section that measures a temperature, and wherein the structuring of the metal layer extends in a meandering pattern between the first connection and the second connection (The resistive layer 12 is made of platinum having a thickness/thinness between 1.4 to 2.0 micrometers.  The resistive layer has a meandering shaped formed by etching grooves 14. The etching adjusts the resistance value; see col. 3, line 3 to col. 4, line 2).
Regarding claim 17, Tani teaches the resistor component, wherein the first and the second surface regions at least in some regions cover a surface of the insulation layer which runs parallel to the first side of the ceramic substrate with the resistance element arranged thereon (portion of the surface region of the insulation layer 17 is covered by the electrode 18 in both X and Y axis along the surface of the insulation layer 17; see figure 5).
Regarding claim 18, Tani teaches the resistor component, wherein the first and the second surface regions at least in some regions cover a surface of the insulation layer which runs perpendicular to the first side of the ceramic substrate with the resistance element arranged thereon (portion of the surface region of the insulation layer 17 is covered by the electrode 18 in both X and Y axis along the surface of the insulation layer 17; see figure 5).
Regarding claim 19, Tani teaches the resistance element, wherein the first or the second region(s) not covered by the insulation layer are designed in the form of an opening in the material of the insulation layer (the non-covered area of the contact pad 16 allows for direct electrical connection for the resistive layer to the electrode 18).
Regarding claim 20, Tani teaches the resistor component, wherein the first and the second regions not covered by the insulation layer are arranged on two opposite ends of the ceramic substrate (outlet portions 16 are arranged at opposite ends of the substrate 11; see figure 5) and each of the first and the second connection is arranged on one of the two opposite ends (electrode connection are arranged at the outlet portion 16 located at two opposite ends of the substrate 11).
Regarding claim 21, Tani teaches the insulation layer (17) completely covering the first side of the ceramic substrate (except for the two opposite ends, the first and second region not covered by the insulation layer; see figure 1d of the current invention and figure 5 of Tani for comparison), with the resistance element (meandering portion 15) arranged thereon, up to the first and second regions (region by reference number 16), and the first or the second region not covered by the insulation layer are arranged at least in some regions on the ceramic substrate perpendicular to the first side of the ceramic substrate, and each of the first and the second connection (electrical connection between the electrode 18 and the contact pad 16) is arranged on one of two opposite ends of the ceramic substrate perpendicular to the first side of the ceramic substrate.
Regarding claim 25, Tani teaches the resistor component, wherein the sinterable metallization comprises a silver-palladium metallization (metal portion 18 located on the bottom surface of the substrate is composed of Ag, Au, Ag-Pt or Ag-Pd; see col. 4, lines 11-13), and/or the ceramic substrate comprises an Al2O3 ceramic (alumina substrate; see col. 3, lines 26-28).
Regarding claim 28, Tani teaches a printed circuit board with at least one resistor component arranged thereon (platinum sensor mounted to a highly integrated circuit board; see col. 2, lines 18-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Smith et al.
Regarding claim 16, Tani teaches the claimed invention except for the resistor component having the first and the second surface regions together cover at least 70% of a total surface of the insulation layer on the first side of the ceramic substrate.
Smith teaches the terminals (24, 25), the terminals having a “closed spaced gap between them” (col. 4, lines 10-14) and maximized area for the purpose of improving heat dissipation (col. 6, lines 50-55).
	  It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Smith with Tani, since increasing the surface area of the conductive electrode allows for increased heat conduction for the resistive device.  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Flassayer et al.
Regarding claim 22, Tani teaches the claimed invention except for the ceramic substrate having a maximum length of 10 mm, a maximum width of 5 mm and a maximum height of 3 mm.
Flassayer teaches a surface mountable resistor device with a ceramic substrate (aluminum oxide 1; see col. 4, lines 10-21 and figures 6-7), wherein the ceramic substrate dimension are 2-3 mm in length, 2-3 mm in width and 0.2-0.6 mm in height; see col. 4, lines 13-20).  Flassyer teaches the substrate dimensions are not restrictive and varies depending on power dissipation, size constraints, mechanical in connection and/or characteristics of the circuits using these resistances.  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Flassyer with Tani, since selection of a ceramic substrate size depends on at least size constraints and power dissipation necessary for the resistive device to perform properly within a circuit.    

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Efland, US Pub. 2002/0043712.
Regarding claim 24, Tani teaches the claimed invention except for the first and the second surface regions being configured to wedge bond aluminum thick wire having a diameter greater than or equal to 25 µm.
Efland teaches aluminum bonding wire (wedge bonding; see paragraph 0067), the wire having a diameter between 20 to 30 µm (see paragraph 0062).  Efland teaches that the wire bonding is a preferred technique for electrical interconnection due to forming tightly controlled wire loop and loop shapes.
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Efland with Tani, since the wire bonding method taught by Efland allows for tightly controlled wiring electrical connection of the resistive device of Tani.    

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Ose et al., US Pub. 2008/0093355.
Regarding claim 26, Tani teaches the claimed invention including the metal layer comprises a structuring, a thin Pt thin layer or thick layer resistance element with trimming section (platinum resistive layer with meandering portion 15; see col. 3, line 3 to col. 4, line 2), and which is configured to measure a temperature (surface mounted platinum temperature sensor; see at least col. 4, lines 16-27 and figure 5), and wherein the structuring of the metal layer extends in a meandering pattern between the first connection and the second connection (connection sections 16).
Tani, however, does not teach the metal layer being a PT100 or PT1000.
Os teaches a temperature sensor (see paragraph 0035), wherein a resistance layer (meandered shaped resistance layer 18) being composed of PT1000 (Ose also teaches PT100; see claim 26) used for its particular resistive characteristics (platinum with different initial resistance).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Ose with Tani, since using PT100 or PT1000 as taught by Ose allows for controlling the initial resistance of Tani’s temperature sensor.    
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Friese et al., US Pat. 5,406,246.
Regarding claim 27, Tani teaches the claimed invention except for the metal layer comprises a material having a temperature coefficient of less than 500 ppm/K at room temperature, and metal alloys containing chromium, nickel, iron, zinc, silver or palladium.
Friese teaches a temperature sensor (see col. 1, lines 8-27), wherein the resistive metal layer comprises of an alloy of platinum and nickel.  Friese preferably uses platinum and nickel alloy because of their high stability and reproducibility.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Friese with Tani, since the alloy taught by Friese improves the temperature sensor of Tani with having high stability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833